DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Following response to arguments is based on Applicant’s arguments filed on September 23, 2022.

Regarding Previous Claim Objections
Previous objection to claim 35 has been withdrawn in view of the amendment of the rejected claims.

Regarding Previous Rejection Under 35 USC § 112 – Second Paragraph
Previous rejection of claims 21-40 has been withdrawn in view of the amendment of the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 8-17] with respect to rejection of claims 21 and 30 have been fully considered but are not persuasive.

Regarding claim 21, on pages 8-14, Applicants’ main argument is that the combination of Spencer and Yarden fails to teach “sound”.
The Examiner respectfully disagrees with the Applicants’ arguments because of the following reasons.
The overall scope and inventive concept of claim 21 are directed to the monitoring of states of interest (e.g. illness) of animals by identifying audio streams from said animals, where the streams are compared to a database of previously acquired streams that identify the illness or illnesses. Hence, said inventive concept is the same if the parameter to be sensed and acquired was an image, video, behavior, etc.; unless it is further disclosed how said acquired and sensed data is processed, thus differentiating among each of the types of sensed and acquired data (audio, video, image, etc.).
Although Spencer is mainly disclosing its invention based on the analysis of images, as an example for determining the health conditions of the animals, this reference actually teaches each of the limitations as claimed, except for the limitation that data being analyzed is sounds from the animals. A person having ordinary skills in the art would recognize what Spencer further discloses, that the data being analyzed (images) is also applicable to other types of data [Spencer – Paragraph 110]. That is, similar as what Yarden discloses, sound acquired from the animals is the data to be analyzed for the detection of illness [Yarden – Paragraphs 61, 111]. Hence, a person having ordinary skills in the art would further recognize that, despite a claim is disclosing a type of sensed data received from a sensor, the overall scope is basically indicating that physiological data from the animals would determine the health condition of them in a similar manner, such as images, videos, audios, heart rates, temperature, breath rates, etc. Therefore, the combination of Spencer in view of Yarden meets the argued limitation. For example, Fig. 1 of the instant specification illustrates the Examiner’s assertion when local device 105 receives audio data 110, sensor data 120, and other data 145. What the Examiner acknowledges is that, Figs. 6-7 of the instant specification are apparently providing details of the processing being performed to the sensed audio data received from the animals. Hence, without further providing more details of what is happening with the sound/audio data received from animals, this argued limitation (“sound”) is interpreted as any data being generally processed for determined health condition of the animals, as explained above and illustrated by the instant Fig. 1.

Also, on page 15, Applicants further argue that Spencer fails to teach “selecting… animal reference [sound] types from a machine learning library comprising a collection farm animal operation information”.
The Examiner respectfully disagrees. Spencer’s disclosure is directed to the finding of diseases on animals based on the processing of information on machine learning methods [abstract]. As an example, Spencer refers to udder disease, which is not considered as a single disease but any disease/infection related to the udder area [Spencer – Paragraph 98]. Additionally, by implementing machine learning methods, a person having ordinary skills in the art would recognize that a plurality of information/options are input into these machine learnings for the discerning and accurate determination of a parameter, based on reference types or patterns [Spencer – Paragraph 98], such as detecting an illness among several options according to the sensed data [Spencer – Paragraphs 13, 31, 41, 80]. Hence, Spencer selects the reference types from its machine learning, wherein Yarden teaches that the type of sensed data comprises audio.

Also, on page 15, Applicants argue that Spencer fails to teach about “human reviewer is implicit”.
The Examiner respectfully disagrees. The way claim 21 is recited, “prior to incorporation in the collection of farm animal operation information, each farm animal operation reference sound type has been validated by a human reviewer as being associated with the presence or absence of each specific farm animal operation condition state of interest”, it does not preclude the Examiner from the interpretation that, as a person having ordinary skills in the art would recognize, for a learning machine process to operate and learn, a human revision and incorporation of data must have happened at the beginning of a process. Hence, when a learning machine process is implemented, it is implicitly recited that a human revision was performed prior to these processes. Additionally, this argued limitation is not being linked to the other limitations, thus allowing the Examiner this broadest interpretation.

Regarding claim 30, on page 16, Applicants argue that Swansey fails to teach “wherein the collection of farms animals comprises poultry animals”.
The Examiner respectfully disagrees. Similar as per claim 31, claim 30 is introducing “poultry animals” without further details of how, by sensing “poultry animals”, it would be different from sensing “cattle, dairy cows, pigs” (as in claim 31). Hence, the Examiner broadly interprets it as having any animal for analyzing their sounds, as in Swansey, where poultry animals are considered for analysis of their behavior and wellness [Swansey – Paragraph 55].

Therefore, in view of the above reasons, the Examiner maintains the rejection.

Claim Status
Claims 21-40 have been amended. Thus, claims 21-40 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US Patent Application Publication No. 2020/0065966) in view of Yarden (US Patent Application Publication No. 2015/0282457).

Regarding claim 21, Spencer teaches a method to monitor one or more condition states of interest associated with a farm animal operation (Figs. 1-3) comprising:
a) identifying, by a user or a computer, a first farm animal operation for monitoring for a presence or absence of the one or more condition states of interest, wherein the first farm animal operation comprises a collection of farm animals (presence or absence of health conditions of animals are being tracked [Paragraphs 13, 31, 41, 80]);
b) selecting, by the user or the computer, one or more farm animal operation reference [(multiple references are being retrieved from machine learning in order to identify the health conditions [Paragraphs 13, 31, 41, 80]. Additionally, Spencer’s disclosure is directed to the finding of diseases on animals based on the processing of information on machine learning methods [abstract]. As an example, Spencer refers to udder disease, which is not considered as a single disease but any disease/infection related to the udder area [Spencer – Paragraph 98]. Additionally, by implementing machine learning methods, a person having ordinary skills in the art would recognize that a plurality of information/options are input into these machine learnings for the discerning and accurate determination of a parameter, based on reference types or patterns [Spencer – Paragraph 98], such as detecting an illness among several options according to the sensed data [Spencer – Paragraphs 13, 31, 41, 80]. Hence, Spencer selects the reference types from its machine learning, wherein Yarden teaches that the type of sensed data comprises audio) wherein:
i) the collection of farm animal operation information comprises a plurality of farm animal operation reference [(the analysis of the current sensed data is compared to previous data from the animals [Paragraphs 72-74]);
ii) each selected farm animal operation reference [(the selected reference data, which is being inputted in the artificial intelligence machine learning, is based on the health condition of the animals [Paragraphs 72-74]); and
iii) prior to incorporation in the collection of farm animal operation information, each farm animal operation reference [(it is implicitly recognized that, for the machine learning system, a reviewer should have validated reference data as the one indicating the health conditions of the animals. Additionally, it does not preclude the Examiner from the interpretation that, as a person having ordinary skills in the art would recognize, for a learning machine process to operate and learn, a human revision and incorporation of data must have happened at the beginning of a process. Hence, when a learning machine process is implemented, it is implicitly recited that a human revision was performed prior to these processes. Additionally, this argued limitation is not being linked to the other limitations, thus allowing the Examiner this broadest interpretation);
c) receiving, by the computer, first farm animal operation [(current data is being sensed from animals [Paragraphs 13, 31, 41, 80]);
d) comparing, by the computer, the received first farm animal operation [(it is implicitly recognized that machine learning compares current data with previous data [Paragraphs 13, 31, 41, 80, 89]);
e) detecting, by the computer, whether at least one of the one or more selected farm animal operation reference [(it is then detected, by the machine learning, whether illness is present [Paragraphs 13, 31, 41, 80]); and
f) generating, by the computer, information about the presence or absence of each specific farm animal operation condition state of interest in the first farm animal operation during the first farm animal operation [(it is then detected, by the machine learning, whether illness is present [Paragraphs 13, 31, 41, 80]).
However, Spencer does not explicitly mention sound.
Yarden teaches, in a similar field of endeavor of farm-animals health conditions systems, sound (in the farm of Fig. 2, the data transmitted and sensed for identifying illnesses is also acquired by audio streams, as per buzzer 370 in Fig. 3 [Paragraphs 61, 111]. Additionally, the overall scope and inventive concept of claim 21 are directed to the monitoring of states of interest (e.g. illness) of animals by identifying audio streams from said animals, where the streams are compared to a database of previously acquired streams that identify the illness or illnesses. Hence, said inventive concept is the same if the parameter to be sensed and acquired was an image, video, behavior, etc.; unless it is further disclosed how said acquired and sensed data is processed, thus differentiating among each of the types of sensed and acquired data (audio, video, image, etc.). Although Spencer is mainly disclosing its invention based on the analysis of images, as an example for determining the health conditions of the animals, this reference actually teaches each of the limitations as claimed, except for the limitation that data being analyzed is sounds from the animals. A person having ordinary skills in the art would recognize what Spencer further discloses, that the data being analyzed (images) is also applicable to other types of data [Spencer – Paragraph 110]. That is, similar as what Yarden discloses, sound acquired from the animals is the data to be analyzed for the detection of illness [Yarden – Paragraphs 61, 111]. Hence, a person having ordinary skills in the art would further recognize that, despite a claim is disclosing a type of sensed data received from a sensor, the overall scope is basically indicating that physiological data from the animals would determine the health condition of them in a similar manner, such as images, videos, audios, heart rates, temperature, breath rates, etc. Therefore, the combination of Spencer in view of Yarden meets the argued limitation. For example, Fig. 1 of the instant specification illustrates the Examiner’s assertion when local device 105 receives audio data 110, sensor data 120, and other data 145. What the Examiner acknowledges is that, Figs. 6-7 of the instant specification are apparently providing details of the processing being performed to the sensed audio data received from the animals. Hence, without further providing more details of what is happening with the sound/audio data received from animals, this argued limitation (“sound”) is interpreted as any data being generally processed for determined health condition of the animals, as explained above and illustrated by the instant Fig. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the farm-animals health conditions system (as taught by Spencer) by incorporating audio (as taught by Yarden) for the purpose of efficiently transmitting information to farm staff (Yarden – Paragraph 17).

Regarding claim 22, Yarden further teaches the method of claim 21, further comprising providing, by the computer, a notification to a user of whether the farm animal operation condition state of interest is present or absent in the first farm animal operation (in Fig. 5, transmitter 580 notifies a user about the health condition of the animals [Paragraph 112]).

Regarding claim 23, Yarden further teaches the method of claim 22, wherein the user notification is configured for review in a dashboard generated for viewing on user equipment or in a report format ([abstract – Fig. 7]).

Regarding claim 24, Yarden further teaches the method of claim 21, wherein the farm animal operation condition state of interest is associated with one or more farm animals in the collection of farm animals in the first farm animal operation ([Paragraph 43]).

Regarding claim 25, Yarden further teaches the method of claim 21, wherein the farm animal operation condition state of interest is associated with one or more of: a) a temperature proximate to the collection of farm animals; b) an activity level of one or more animals in the collection of farm animals; c) operational information for heating or cooling systems associated with areas proximate to the collection of farm animals; d) operational information for feeding or watering systems associated with the collection of farm animals; and e) weather information proximate to a farm animal collection during a prior farm animal operation sound collection event ([abstract | Paragraph 44]).

Regarding claim 26, Spencer further teaches the method of claim 21 operational on an edge computing device that is substantially not in communications engagement with a cloud computing device during all or part of the first farm animal operation sound monitoring event (the data is being provided to computing systems at different locations; then, engaging and not with other computers would depend upon initial configuration of the system [Paragraphs 41, 75, 76]).

Regarding claim 27, Spencer further teaches the method of claim 26, wherein information from the first farm animal operation sound monitoring event is provided to the cloud computing device when the edge computing device is in communications engagement with a cloud computing device (the data is being provided to computing systems at different locations; then, engaging and not with other computers would depend upon initial configuration of the system [Paragraphs 41, 75, 76]).

Regarding claim 28, Yarden further teaches the method of claim 21, wherein the plurality of prior farm animal operation sound collection events is associated with the first farm animal operation and the method further comprises generating information about one or more operational differences in the first farm animal operation detected from information derived from the plurality of prior farm animal operation sound collection events (since machine learning systems are configured to detect abnormalities, thus a difference from previous data or difference from normal parameters, the disclosed system look up for changes in the health condition [Paragraphs 19, 185]).

Regarding claim 29, Yarden further teaches the method of claim 21, wherein the plurality of prior farm animal operation sound collection events are associated with farm animal operations that are different from the first farm animal operation and the method further comprises generating information about one or more operational differences in the first farm animal operation detected from information derived from the plurality of prior farm animal operation sound collection events not associated with the first farm animal operation (since machine learning systems are configured to detect abnormalities, thus a difference from previous data or difference from normal parameters, the disclosed system look up for changes in the health condition [Paragraphs 19, 185]).

Regarding claim 31, Spencer further teaches the method of claim 21, wherein the collection of farm animals comprises cattle, dairy cows, or pigs ([Paragraph 22]).

Regarding claim 32, Spencer further teaches the method of claim 21, wherein the farm animal operation condition state of interest is associated with a farm animal illness or a disease ([Paragraph 39]).

Regarding claim 33, Spencer further teaches the method of claim 21, wherein the farm animal operation condition state of interest is associated with a farm animal welfare state ([Paragraph 39]).

Regarding claim 34, Spencer further teaches the method of claim 21, wherein: a) the machine learning library further comprises information derived from sensors located proximate to each of the one or more farm animal operations during each of the plurality of prior farm animal operation sound collection events ([Fig. 3 – sensors 310, 325]); and b) at least some of the sensor derived information is reviewed and labelled by a human reviewer prior to incorporation into the collection of farm animal operation information (data is understood to be inputted upon revision from users).

Regarding claim 35, Spencer teaches a system for monitoring [(Figs. 1-3) comprising:
a) an edge computing device in operational engagement (the data is being provided to computing systems at different locations; then, engaging and not with other computers would depend upon initial configuration of the system [Paragraphs 41, 75, 76]) with at least:
i) a cloud computing server configured with a first machine learning library (multiple references are being retrieved from machine learning in order to identify the health conditions [Paragraphs 13, 31, 41, 80]), the first machine learning library comprising a collection of farm animal operation reference [(the analysis of the current sensed data is compared to previous data from the animals [Paragraphs 72-74]), wherein the collection of farm animal operation reference [(it is implicitly recognized that machine learning compares current data with previous data [Paragraphs 13, 31, 41, 80, 89]);
ii) a second machine learning library, wherein the second machine learning library comprises a selected subset of farm animal operation reference [(multiple references are being retrieved from machine learning in order to identify the health conditions [Paragraphs 13, 31, 41, 80]);
iii) [(current data is being sensed from animals [Paragraphs 13, 31, 41, 80]); and
iv) a power source ([Paragraph 95]).
However, Spencer does not explicitly mention audio.
Yarden teaches, in a similar field of endeavor of farm-animals health conditions systems, audio (in the farm of Fig. 2, the data transmitted and sensed for identifying illnesses is also acquired by audio streams, as per buzzer 370 in Fig. 3 [Paragraphs 61, 111]. Additionally, the overall scope and inventive concept of claim 35 are directed to the monitoring of states of interest (e.g. illness) of animals by identifying audio streams from said animals, where the streams are compared to a database of previously acquired streams that identify the illness or illnesses. Hence, said inventive concept is the same if the parameter to be sensed and acquired was an image, video, behavior, etc.; unless it is further disclosed how said acquired and sensed data is processed, thus differentiating among each of the types of sensed and acquired data (audio, video, image, etc.). Although Spencer is mainly disclosing its invention based on the analysis of images, as an example for determining the health conditions of the animals, this reference actually teaches each of the limitations as claimed, except for the limitation that data being analyzed is sounds from the animals. A person having ordinary skills in the art would recognize what Spencer further discloses, that the data being analyzed (images) is also applicable to other types of data [Spencer – Paragraph 110]. That is, similar as what Yarden discloses, sound acquired from the animals is the data to be analyzed for the detection of illness [Yarden – Paragraphs 61, 111]. Hence, a person having ordinary skills in the art would further recognize that, despite a claim is disclosing a type of sensed data received from a sensor, the overall scope is basically indicating that physiological data from the animals would determine the health condition of them in a similar manner, such as images, videos, audios, heart rates, temperature, breath rates, etc. Therefore, the combination of Spencer in view of Yarden meets the argued limitation. For example, Fig. 1 of the instant specification illustrates the Examiner’s assertion when local device 105 receives audio data 110, sensor data 120, and other data 145. What the Examiner acknowledges is that, Figs. 6-7 of the instant specification are apparently providing details of the processing being performed to the sensed audio data received from the animals. Hence, without further providing more details of what is happening with the sound/audio data received from animals, this argued limitation (“sound”) is interpreted as any data being generally processed for determined health condition of the animals, as explained above and illustrated by the instant Fig. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the farm-animals health conditions system (as taught by Spencer) by incorporating audio (as taught by Yarden) for the purpose of efficiently transmitting information to farm staff (Yarden – Paragraph 17).

Regarding claim 36, Spencer further teaches the system of claim 35, wherein at least some of the collection of farm animal operation reference sound data information in the first machine learning library is validated by a human reviewer prior to incorporation into the selected subset of farm animal operation reference sound data information in the second machine learning library (it is implicitly recognized that, for the machine learning system, a reviewer should have validated reference data as the one indicating the health conditions of the animals).

Regarding claim 37, Spencer further teaches the system of claim 35, wherein the selected subset of farm animal operation reference sound data information is associated with detection of the presence or absence of the one or more farm animal operation condition states of interest (multiple references are being retrieved from machine learning in order to identify the health conditions [Paragraphs 13, 31, 41, 79, 80]).

Regarding claim 38, Yarden further teaches the system of claim 37, further configured to generate a notification when a presence or absence of the one or more farm animal operation condition states of interest is detected in farm animal operation sound data acquired by the edge computing device operational in a farm animal operation sound monitoring event (in Fig. 5, transmitter 580 notifies a user about the health condition of the animals [Paragraph 112]).

Regarding claim 39, Spencer further teaches the system of claim 35, wherein the edge computing device is configured to detect the presence or absence of the one or more farm animal operation condition states of interest in farm animal operation sound data acquired by the edge computing device operational in a farm animal operation monitoring event substantially without continuous operational engagement with the cloud computing server during a farm animal operation sound monitoring event (the data is being provided to computing systems at different locations; then, engaging and not with other computers would depend upon initial configuration of the system [Paragraphs 41, 75, 76]).

Regarding claim 40, Spencer further teaches the system of claim 35, further comprising at least one sensor in operational engagement with the edge computing device, wherein the at least one sensor is configured to acquire information associated with a farm animal operation during a farm animal operation sound monitoring event ([Fig. 3 – sensors 310, 325]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US Patent Application Publication No. 2020/0065966) in view of Yarden (US Patent Application Publication No. 2015/0282457) and further in view of Swansey et al. (US Patent Application Publication No. 2019/0250882).

Regarding claim 30, the combination of Spence and Yarden teaches all the limitations recited in claim 21.
However, the combination of Spence and Yarden  does not explicitly mention wherein the collection of farm animals comprises poultry animals.
Swansey teaches, in a similar field of endeavor of animal’s monitoring systems, the following:
wherein the collection of farm animals comprises poultry animals (for the detection of illnesses on animals, poultry is considered [Paragraph 55]. Additionally, Similar as per claim 31, claim 30 is introducing “poultry animals” without further details of how, by sensing “poultry animals”, it would be different from sensing “cattle, dairy cows, pigs” (as in claim 31). Hence, the Examiner broadly interprets it as having any animal for analyzing their sounds, as in Swansey, where poultry animals are considered for analysis of their behavior and wellness [Swansey – Paragraph 55]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the farm-animals health conditions system (as taught by Spencer) by incorporating audio (as taught by Yarden) by considering poultry (as taught by Swansey) for the purpose of efficiently identifying the animals’ health conditions (Yarden – Paragraph 17).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 8, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633